Order entered November 12, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01084-CV

                          IN THE INTEREST OF S.M.G., A CHILD

                       On Appeal from the 305th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. JC-18-00695-X

                                            ORDER
                           Before Justices Myers, Osborne, and Nowell

       Father and Mother both appeal from the trial court’s August 22, 2019 order terminating

their parental rights. The Court questioned its jurisdiction over Mother’s appeal as her notice of

appeal was untimely. Mother filed a letter brief addressing the Court’s concern.

       An appeal involving the termination of parental rights is accelerated. See TEX. R. APP. P.

28.4(a)(1), In an accelerated appeal, a notice of appeal is due within twenty days, or with an

extension motion, thirty-five days after the date the judgment is signed. See id. 26.1(b); 26.3.

Without a timely notice of appeal, this Court lacks jurisdiction. See id. 25.1(b).

       The notice of appeal was due September 11, 2019 or, with an extension motion,

September 26, 2019. Mother filed her notice of appeal on October 8, 2019. In her letter brief,

Mother asks that her appeal “be allowed to continue in the interest of justice because this Court

will be reviewing the same record in determining the merits of Father’s appeal.” The rules of
appellate procedure do not allow this Court to suspend a rule to alter the time for perfecting an

appeal. See id. 2. Accordingly, we DISMISS Mother’s appeal.

       This appeal continues as to Father.

       After the court reporter informed the Court that she had not received a request for

preparation of the reporter’s record, we instructed Father by letter to file, by October 25, 2019,

written verification that he had requested preparation of the reporter’s record and cautioned him

that failure to do so may result in an order that the appeal be submitted without the reporter’s

record. See id. 37.3(c)(1). As of today’s date, appellant has not responded. Accordingly, we

ORDER this appeal be submitted without the reporter’s record. See id.

       Father shall file his brief on the merits within twenty days of the date of this order.



                                                     /s/     ERIN A. NOWELL
                                                             JUSTICE